Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 1 of 7                  PageID #: 351



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   RON CIEUTAT,                                    )
                                                   )
          Plaintiff,                               )
                                                   )
   v.                                              ) CIVIL ACTION 20-0012-WS-B
                                                   )
   HPCSP INVESTMENTS, LLC, et al.,                 )
                                                   )
          Defendants.                              )

                                               ORDER
          The defendants (“HPCSP” and “Eli Global”) have filed a motion to dismiss
   Count Two of the first amended complaint. (Doc. 35). The plaintiff has filed a
   response, (Doc. 41), and the defendants a reply, (Doc. 42), and the motion is ripe
   for resolution. After careful consideration, the Court concludes the motion is due
   to be denied.


                                     BACKGROUND
          Count Two asserts a claim of fraudulent inducement. The Court granted
   the defendants’ motion to dismiss Count Two of the original complaint, on the
   grounds that it failed to allege fraud with the particularity required by Rule 9(b)
   and that it failed to allege two elements of such a claim: that the defendants’
   promise was made without any intent of performing it, and that the defendants
   intended to deceive the plaintiff. (Doc. 25 at 2-6).1 The amended complaint,
   (Doc. 30), represents the plaintiff’s effort to rectify the deficiencies identified in
   the Court’s order.




          1
              Cieutat v. HPCSP Investments, LLC, 2020 WL 869979 (S.D. Ala. 2020).
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 2 of 7                  PageID #: 352



                                       DISCUSSION
          As on their original motion to dismiss, the defendants argue that Count
   Two fails to plead fraud with particularity and that it fails adequately to allege they
   acted with the requisite intent.


          A. Particularity.
          The amended complaint alleges that Michael Pereira made the
   representation at issue, and that he did so as the authorized agent of both
   defendants. (Doc. 30 at 7). The defendants object that the amended complaint
   does not allege Pereira’s agency (as to HPCSP) with particularity. (Doc. 35 at 5).
   The defendants assume that Rule 9(b) applies to the pleading of agency, but they
   offer no support for their assumption. “[A]n agency relationship establishing
   vicarious liability for fraud generally does not have to be pleaded with
   particularity.” Guaranty Residential Lending, Inc. v. International Mortgage
   Center, Inc., 305 F. Supp. 2d 846, 853 (N.D. Ill. 2004) (construing Lachmund v.
   ADM Investor Services, Inc., 191 F.3d 777, 782 (7th Cir. 1999); accord In re:
   Alstom SA, 406 F. Supp. 2d 433, 469 (S.D.N.Y. 2005); Commodity Futures
   Trading Commission v. Gibraltar Monetary Group, Inc., 2004 WL 7334350 at *2
   (S.D. Fla. 2004). As the defendants neither cite authority in support of any
   different rule nor argue that this case falls outside the scope of the quoted rule, it
   has failed to show that the plaintiff’s pleading of agency is governed by Rule 9(b).
          The defendants next object that Count Four alleges that Pereira “and other
   representatives of Eli Global … made representations to” the plaintiff. (Doc. 30 at
   9). According to the defendants, the quoted language means that “who actually
   made the allegedly fraudulent statement is unclear and not properly pleaded.”
   (Doc. 35 at 5). As the Court has previously pointed out, the allegations of Count
   Four are not incorporated into Count Two. (Doc. 25 at 6). Count Two explicitly
   limits the universe of individuals whose misrepresentations form the basis of the



                                              2
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 3 of 7                 PageID #: 353



   fraudulent inducement claim to one – Pereira. (Doc. 30 at 7). There is no
   ambiguity and no pleading deficiency as to Count Two.
          Count Two alleges that Pereira mispresented to the plaintiff that the
   defendants would employ him as the CEO of HPCSP for at least five years. This
   representation was made to the plaintiff’s face at a meeting in the conference room
   of the plaintiff’s Mobile, Alabama office on Royal Street. The representation was
   made “during the six-month period prior to the execution of the Equity Purchase
   Agreement dated January 19, 2018.” (Doc. 30 at 7). The defendants complain
   that this time period is too vast to satisfy the particularity standard. (Doc. 35 at 6).
          “The application of Rule 9(b) … must not abrogate the concept of notice
   pleading.” Tello v. Dean Witter Reynolds, Inc., 454 F.3d 956, 972 (11th Cir. 2007)
   (internal quotes omitted). “While allegations of date, time or place satisfy the
   Rule 9(b) requirement that the circumstances of the alleged fraud must be pleaded
   with particularity, we have acknowledged that alternative means are also available
   to satisfy the rule ….” Id. at 972-73 (internal quotes omitted, emphasis in
   original). In particular, “Rule 9(b)’s heightened pleading standard may be applied
   less stringently … when specific factual information about the fraud is peculiarly
   within the defendant’s knowledge or control.” Hill v. Morehouse Medical
   Associates, Inc., 2003 WL 22019936 at *3 (11th Cir. 2003).
          The amended complaint alleges that the plaintiff cannot more precisely
   identify the date of the misrepresentation because his records of the meeting’s date
   are reflected in his emails and text messages, which the defendants stripped him of
   when they abruptly terminated him. (Doc. 30 at 6, 7). The defendants say that is
   the plaintiff’s tough luck, (Doc. 42 at 3), but, under Hill, he is not forced to forego
   a fraud claim simply because the defendants’ conduct deprived him of the ability
   to identify a particular date in history on which the representation was made.
   Pereira does not live in Alabama and had to travel from North Carolina to meet
   with the plaintiff. (Doc. 30 at 3). He presumably had a finite number of meetings
   in the conference room of the plaintiff’s Mobile office; certainly the defendants


                                              3
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 4 of 7                     PageID #: 354



   have asserted no confusion over when the meeting at issue occurred or any
   difficulty formulating a defense without that information.2 Under these
   circumstances, the amended complaint adequately alleges the time of the alleged
   misrepresentation.


          B. Intent.
          The amended complaint alleges that plaintiff sold his company (“HPC”) to
   HPCSP, which is owned and controlled by Eli Global. The defendants and Pereira
   “had [no] experience in operating a specialty pharmacy company,” and they knew
   the plaintiff “did not want to leave a company he had spent the past fifteen years
   building.” The defendants therefore promised the plaintiff he could remain as
   CEO for five years if he sold HPC to the defendants. (Doc. 30 at 2-3). However,
   “at the time the promise was made, neither Pereira nor Defendants actually
   intended for Cieutat to be CEO for five years; rather, they intended to deceive
   Cieutat. Defendants’ intention from the outset was to have Cieutat remain CEO
   just long enough to get HPCSP fully operational and then terminate him in order
   to avoid paying his promised $250,000-a-year salary.” (Doc. 30 at 7). After less
   than two years, once the plaintiff “got the new company established and operating,
   HPCSP and Eli Global fabricated reasons to terminate Cieutat” in violation of his
   employment contract (which provided for a five-year term and termination only
   for defined causes); Pereira, Eli Global’s portfolio manager at all relevant times,
   immediately became CEO, where he remains. (Id. at 3-4, 8). This was the
   “orchestrated plan from the outset”; indeed, Eli Global “has a pattern and practice
   of duping other businessowners into selling their companies under false promises


          2
             The amended complaint alleges the defendants had a duty to preserve the
   plaintiff’s emails and text messages, (Doc. 30 at 7), which would suggest they could
   determine the date of the meeting from the plaintiff’s emails and texts in their possession,
   in the unlikely event they are unable to determine the date from their own records, and
   those of Pereira.



                                                4
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 5 of 7                    PageID #: 355



   of future employment and compensation, which has led to a slew of lawsuits
   across the country,” and the defendants “followed their same modus operandi in
   this case.” (Id. at 8).
          The defendants concede that intent need not be pleaded with particularity
   under Rule 9(b). (Doc. 35 at 4). They argue, however, that the amended
   complaint does not plead the requisite intent with the plausibility demanded by
   Rule 8(a)(2) as construed by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2009),
   and Ashcroft v. Iqbal, 556 U.S. 662 (2009). (Doc. 42 at 4-6).3
          “Iqbal itself directly held that malice and other degrees of intent are subject
   to the plausibility pleading standard.” Michel v. NYP Holdings, Inc., 816 F.3d
   686, 702 (11th Cir. 2016). Plausibility is not probability, Twombly, 550 U.S. at
   556, and what is plausible depends on the circumstances. In Lisk v. Lumber One
   Wood Preserving, LLC, 792 F.3d 1331 (11th Cir. 2015), the complaint alleged that
   the defendant manufacturer “intended to protect future customers of [the retailer]
   when it warranted the quality of its products ….” Id. at 1338. This bare allegation
   of intent sufficed, because “there is nothing implausible about the allegation that a
   lumber manufacturer intends to warrant its product to end users.” Id.
          The defendants argue that their willingness to contractually agree to a five-
   year employment term of itself renders irretrievably implausible the allegation that
   they never intended to honor that commitment. (Doc. 35 at 7). This argument is
   so broad that, if accepted, it seemingly would negate any claim of promissory
   fraud in any case involving a formal contract. The defendants offer no legal
   support for their novel theory, which the Court therefore declines to accept.


          3
            The defendants did not invoke Twombly, Iqbal, plausibility, or Rule 8 in their
   principal brief. (Doc. 35 at 6-8). They did, however, object to the plaintiff’s “conclusory
   allegations [of intent] without offering any background facts in support.” (Doc. 35 at 7).
   Though not required to do so, the Court attributes to the principal brief a plausibility
   argument and therefore addresses the argument. See Clarke v. Tannin, Inc., 301 F. Supp.
   3d 1150, 1173 (S.D. Ala. 2018) (“District courts, including this one, ordinarily do not
   consider arguments raised for the first time on reply.”).

                                                5
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 6 of 7                 PageID #: 356



          The defendants next assert that “[a] mere conclusory allegation that [they]
   never intended to abide by the contract is insufficient to plead fraudulent
   inducement.” Cajun Steamer Ventures, LLC v. Thompson, 402 F. Supp. 3d 1328,
   1344 (N.D. Ala. 2019). This is no doubt correct, but the amended complaint does
   not rest on such a conclusory allegation; instead, it contains additional allegations
   to support the allegation that the defendants did not intend to perform and that they
   intended to deceive the plaintiff. First, the amended complaint alleges that the
   plaintiff was reluctant to sell his successful company (which the defendants
   coveted), and that he possessed expertise the defendants lacked (and thus needed).
   This placed the defendants in the tough spot of having to commit to a hefty $1.25
   million salary (on top of the sales price) in order to obtain the plaintiff’s company,
   giving them an incentive to shed that obligation as soon as possible. Second, the
   amended complaint alleges that, consistent with such a purpose, the defendants
   fired the plaintiff as soon as he had gotten HPCSP fully operational, at which point
   they no longer needed him. Third, and also consistent with such a purpose, the
   amended complaint alleges that the reasons the defendants gave for terminating
   the plaintiff were not merely mistaken but fabricated. Fourth, Pereira immediately
   became the new CEO of HPCSP while continuing as Eli Global’s portfolio
   manager, suggesting a desire to decrease salary expenses. The defendants ignore
   these allegations and thus have failed to explain why they do not of themselves
   satisfy the plausibility requirement.
          As noted, the amended complaint also alleges that Eli Global has a pattern
   and practice of duping owners into selling their companies based on false promises
   of future employment and compensation, and it alleges further that the defendants
   followed that pattern and practice with respect to the plaintiff and HPC. (Doc. 30
   at 8). The defendants do not deny that an allegation of a pattern and practice of
   promissory fraud can render plausible an intent to deceive and not to perform in a
   particular case. Instead, they argue that the specific allegation in this case is
   inadequate to the task.


                                              6
Case 1:20-cv-00012-WS-B Document 47 Filed 04/20/20 Page 7 of 7                 PageID #: 357



          First, the defendants object that the three specific cases cited in the
   amended complaint actually involved stiffing highly compensated employees that
   had not sold companies to Eli Global. (Doc. 35 at 8). The key point of the
   allegation, however, would appear to be the commission of promissory fraud on
   other employees, not the commission of promissory fraud on that subset of
   employees that had sold their companies to Eli Global; certainly the defendants do
   not explain how this distinction in the identity of the plaintiff renders the
   allegation “irrelevant” to the plausibility analysis. (Id. at 7). In any event, since
   the three cases were cited only as examples of a more extensive pattern and
   practice, (Doc. 30 at 8), the allegation that the pattern and practice extends to
   persons who sold their companies to Eli Global remains intact.
          The defendants’ only other objection to the allegation of a pattern and
   practice is that it relies on “unverified and unproven allegations in other cases.”
   (Doc. 35 at 7-8). That may be so as to the three cases cited as examples in the
   amended complaint, but the defendants have not shown it to be so as to the other
   instances on which the allegation rests. In any event, most allegations in any
   complaint are unverified and unproven until trial, but that hardly prevents a
   plaintiff from relying on such allegations to satisfy Rule 8(a)(2). On the contrary,
   the plausibility standard requires the Court to “assum[e] that all the allegations in
   the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555.


                                      CONCLUSION
          For the reasons set forth above, the defendants’ motion to dismiss Count
   Two is denied.


          DONE and ORDERED this 20th day of April, 2020.
                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                              7
